 



Exhibit 10.1
AGREEMENT
          THIS AGREEMENT (“Agreement”) is entered into by and between Centex
Corporation, a Nevada corporation (the “Company”), and Leldon E. Echols, a
resident of Dallas County, Texas (“Employee”), effective as of the date this
Agreement is executed by the last party to execute it as set forth on the
signature page below (the “Effective Date”).
          WHEREAS, Employee currently is employed as Executive Vice President
and Chief Financial Officer of the Company pursuant to that certain Executive
Employment Agreement between Employee and the Company made as of June 1, 2000
(the “Prior Agreement”); and
          WHEREAS, the Company desires to amend the Prior Agreement to continue
Employee’s employment with the Company as its Executive Vice President and Chief
Financial Officer through June 30, 2006; and
          WHEREAS, Employee desires to amend the Prior Agreement to continue his
employment with the Company in the capacities and for the term and compensation
hereinafter agreed upon.
          NOW, THEREFORE, in consideration of the premises, the terms and
provisions set forth herein, the mutual benefits to be gained by the performance
thereof and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1. AMENDMENT AND RESTATEMENT OF EMPLOYMENT AGREEMENT.
          The parties agree and acknowledge that this Agreement constitutes an
amendment and restatement of the Prior Agreement and shall supersede all terms
and provisions of the Prior Agreement.

2.   EMPLOYMENT.

          Subject to the terms and conditions set forth in this Agreement, the
Company agrees to employ Employee and Employee agrees to be employed by the
Company as an “at will” employee, meaning that either party may, by written
notice to the other, terminate Employee’s employment.
3. EMPLOYMENT DURING THE TRANSITION PERIOD.
     (a) Transition Period. The “Transition Period” means the period beginning
on the Effective Date and ending on the Termination Date. “Termination Date”
means the earlier of the close of business on June 30, 2006 or the date
employment terminates pursuant to Section 7 of this Agreement.

-1-



--------------------------------------------------------------------------------



 



     (b) Position. During the Transition Period, Employee will be employed by
the Company and will continue to serve in his current position as Executive Vice
President and Chief Financial Officer of the Company.
     (c) Duties and Responsibilities. Employee’s duties and responsibilities
shall be those normally associated with Employee’s current position. Employee
shall undertake to perform all Employee’s duties and responsibilities for the
Company and its affiliates in good faith and on a full-time basis and shall at
all times act in the course of Employee’s employment under this Agreement in the
best interest of the Company and the Company’s affiliates and in accordance with
the Company’s code of conduct.
     (d) Vacation. Employee shall be entitled to use his accrued paid vacation
time during the three weeks immediately preceding the Termination Date, except
to the extent the Company has unusual circumstances or needs, as reasonably
determined by the Company, that would require Employee to forgo such vacation.
     (e) Resignation. As of the Termination Date, Employee agrees to resign from
his position as Executive Vice President and Chief Financial Officer of the
Company, as an employee of the Company and all other positions he holds with the
Company and all affiliates of the Company, whether as an officer, director,
manager, committee member or otherwise.
     (f) Press Release. As soon as practicable after the Effective Date, the
Company agrees to issue a press release and file a current report on Securities
and Exchange Commission Form 8-K, in substantially the same form attached hereto
as Exhibit A.
4. COMPENSATION AND BENEFITS DURING THE TRANSITION PERIOD.
     (a) Compensation and Other Benefits Generally. During the Transition
Period, Employee’s annual base salary shall be no less than the annual base
salary Employee receives immediately prior to the Effective Date, and Employee’s
benefits and perquisites shall be governed by the applicable Company plans and
programs for the position of Chief Financial Officer. Employee shall be treated
in a manner that is consistent with other senior executives and without regard
to any change in status contemplated by this Agreement with respect to
discretionary compensation for the Company’s 2006 fiscal year ending on
March 31, 2006 (the “2006 Fiscal Year”). Employee’s compensation shall be
payable pursuant to the Company’s normal payroll practices for its executives,
and shall be subject to withholding for federal, state, city or other taxes as
may be required pursuant to any law or governmental regulation or ruling, or as
otherwise permissible under Company practices or policies.
     (b) 2006 Bonus and Incentive Compensation. Incentive compensation for the
2006 Fiscal Year shall be paid to Employee when paid to other executives (almost
certainly in May 2006) except that the portion of 2006 Fiscal Year incentive
compensation that would otherwise have been awarded in options will be paid in
the form of deferred cash. Deferred cash amounts, options and restricted stock
shall be subject to

-2-



--------------------------------------------------------------------------------



 



the vesting schedule applicable to such awards generally (which is expected to
provide for vesting in one-third increments on each of the three anniversaries
of the grant date).
     (c) 2007 Bonus and Incentive Compensation. No bonus or other incentive
compensation awards will be made to Employee with respect to the Company’s 2007
fiscal year ending March 31, 2007.
     (d) Employee Benefit Plans. During the Transition Period, Employee shall be
eligible to continue to participate in the employee benefit plans, programs and
policies maintained by the Company to which Employee was eligible immediately
prior to the Effective Date, in each case according to their respective
provisions.
     (e) Expenses. The Company shall pay or reimburse Employee for all
reasonable expenses actually incurred or paid by Employee in the performance of
his services hereunder upon the presentation of expense statements or vouchers
or such other supporting information as the Company may reasonably require of
Employee.
5. WAIVER AND RELEASE.
     (a) Waiver and Release. In exchange for the compensation and benefits
provided under this Agreement, on and as of the Termination Date, Employee and
the Company agree to execute a waiver and release of claims document, in the
form attached hereto as Exhibit B. If Employee timely revokes the waiver and
release, as provided therein, this Agreement shall then be null and void and the
Company will have no further obligations under this Agreement.
6. COMPENSATION AND BENEFITS AT TERMINATION ON JUNE 30, 2006.
     (a) Termination. Unless terminated sooner pursuant to Section 7, Employee’s
employment will terminate on June 30, 2006.
     (b) Compensation and Benefits. Upon Employee’s termination of employment on
June 30, 2006, then, in addition to the portion of Employee’ compensation under
Section 4 actually earned as of the date Employee’s employment terminates,
Employee shall be entitled to the following:

  (1)   A lump sum payment equal to two times his then current annual rate of
base salary.     (2)   The portion of Employee’s unvested stock options that
would have vested had Employee continued as an employee of the Company until
December 31, 2007 shall immediately vest and be immediately exercisable, but the
applicable time for exercising such options shall not be extended.     (3)   The
portion of Employee’s unvested restricted stock awards that would have vested
and become unrestricted had Employee continued as an

-3-



--------------------------------------------------------------------------------



 



      employee of the Company until December 31, 2007 shall immediately vest and
become unrestricted.     (4)   The portion of Employee’s unvested deferred cash
awards that would have vested and become unrestricted had Employee continued as
an employee of the Company until December 31, 2007 shall immediately vest and
become unrestricted.     (5)   Employee shall be entitled to elect group health
plan continuation coverage for himself and his covered dependents as provided by
the Consolidated Omnibus Budget Reconciliation Act of 1985, currently embodied
in Section 4980B of the Internal Revenue Code.     (6)   All expenses not yet
reimbursed pursuant to Section 4(f) or 6(c) shall be reimbursed.

The Company shall pay all amounts and provide all benefits contemplated by this
Section 6(b) as soon as practicable after, but not later than 15 days following,
the date of Employee’s termination.
     (c) Indemnification. Employee shall be entitled to indemnification and
advancement of expenses in connection with any claims asserted against Employee
relating to his employment with the Company, to the greatest extent permissible
under the terms of the Company’s charter, bylaws or any other applicable
documentation. All insurance policies maintained at any time by the Company or
its affiliates for the purpose of insuring against the personal liability of
Employee shall remain available to and for the benefit of Employee during and
after the Transition Period to the greatest extent permissible under the terms
of such policies. The provisions of this Section 6(c) shall survive the
termination of this Agreement for any reason.
     (d) Recommendation. At Employee’s request, the Company shall provide to any
designated third parties a written recommendation in the form of Exhibit C, and
shall otherwise respond to other inquiries directed to the Chief Executive
Officer in a manner consistent with the substance of Exhibit C.
7. TERMINATION OF EMPLOYMENT.
     (a) Termination By The Company Without Cause Or By Employee For Good
Reason. The Company shall have the right to terminate Employee’s employment
at-will and without Cause (as hereinafter defined) at any time, and Employee
shall have the right to resign for Good Reason (as hereinafter defined) at any
time pursuant to a written notice of termination delivered in accordance with
Section 7(e). If (i) Employee is terminated by the Company without Cause or
(ii) Employee resigns for Good Reason, then, in addition to the portion of
Employee’s compensation under Section 4 actually earned as of the date
Employee’s employment terminates, Employee shall be entitled to the amounts and
benefits set out in Section 6 as if his employment had continued until June 30,
2006 and thereupon terminated, except that (1) the vesting of options, deferred
cash awards and restricted stock awards shall occur immediately upon termination
and

-4-



--------------------------------------------------------------------------------



 



(2) Employee will receive a lump sum payment, without discount, equal to all
previously unpaid salary payments due under Section 4 through June 30, 2006.
The Company shall pay all amounts and provide all benefits contemplated by this
Section 7(a) as soon as practicable after, but not later than 15 days following,
the date of Employee’s termination.
     (b) Termination By The Company For Cause Or By Employee Other Than For Good
Reason. The Company shall have the right to terminate Employee’s employment at
any time for Cause pursuant to a written notice in accordance with Section 7(d),
and Employee shall have the right to resign at any time other than for Good
Reason pursuant to a written notice of termination. If the Company terminates
Employee’s employment for Cause or Employee quits or resigns other than for Good
Reason, the Company’s obligation to pay the amounts payable and provide the
benefits to be provided under this Agreement shall terminate as of the date of
termination, except to the extent already earned by Employee or vested as of
such date in accordance with the relevant plans and agreements or as otherwise
provided herein. The Company shall pay all amounts and provide all benefits
contemplated by this Section 7(b) as soon as practicable after, but no later
than 15 days following, the date of Employee’s termination.
     (c) Disability and Termination by Reason of Death.

  (1)   Notwithstanding any provision herein to the contrary, the Company and
its affiliates have no obligation to provide long-term disability benefits to
Employee. If Employee becomes Disabled (as hereinafter defined) during the
Transition Period, (i) all salary payments contemplated under this Agreement
shall continue to be paid to Employee under the Company’s regular payroll
practices through June 30, 2006, and (ii) Employee shall be entitled to receive
all non-cash compensation and benefits in accordance with the terms of the plans
and/or agreements under which such non-cash compensation and benefits were
granted or otherwise provided.     (2)   Employee’s employment terminates on his
death. Upon Employee’s death during the Transition Period, Employee’s estate
shall be entitled to receive as soon as practicable, but not later than 15 days
following, the date of Employee’s death, the payments and benefits specified in
Section 6(b).

     (d) Cause. The term “Cause” shall mean (1) Employee engaging in acts in the
course of his employment with the Company that constitute theft, dishonesty
having a material adverse effect on the Company or any of its affiliates, fraud,
or embezzlement, or Employee being convicted of (or pleading nolo contendere
with respect to) a felony or a crime involving moral turpitude, (2) Employee’s
breach of the terms and conditions of Section 8 of this Agreement (provided that
any breach of Section 8(b) or (c) must be a knowing and intentional breach),
(3) Employee’s failure to perform his duties under Section 3(c) in a manner
consistent with the performance of such duties prior to the Effective Date,
(4) Employee’s failure to execute, and not revoke, the waiver and release under
Section 5(a) of this Agreement, (5) Employee’s violation of any material policy
or

-5-



--------------------------------------------------------------------------------



 



code of conduct of the Company, or (6) Employee, in carrying out his duties
hereunder, has been guilty of willful, gross negligence or willful, gross
misconduct, resulting in either case in material harm or embarrassment to the
Company.
Notwithstanding the foregoing, Employee shall not be deemed to have been
terminated for Cause for purposes of this Agreement unless and until (i) there
shall have been delivered to him a written copy of a resolution or finding that
in the good faith opinion of the Board of Directors Employee has been guilty of
Cause and specifying the particulars thereof and (ii) within 30 days after
receiving such notice from the Company, Employee fails to remedy or otherwise
cure the circumstances giving rise to Cause.
     (e) Good Reason. The term “Good Reason” shall mean the Company’s breach of
the terms and conditions under Sections 3(f), 4, 5(a), 6(b), 6(c), 6(d), 9(d),
or 9(e) of this Agreement. Notwithstanding any provision to the contrary, in
order for Employee’s resignation to be deemed for Good Reason, (i) Employee must
provide a written notice to the Company that Employee intends to terminate his
employment with the Company, (ii) the written notice must describe the event
Employee claims constitutes Good Reason in reasonable detail and (iii) within
30 days after receiving such notice from Employee, the Company must fail to
remedy or otherwise cure the circumstances giving rise to Good Reason.
     (f) Disability. Employee shall be “Disabled” or shall have a “Disability”
under this Agreement if (i) Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) Employee is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering the Company’s employees; provided, however,
that in any event Disability shall be defined in accordance with Section 409A of
the Internal Revenue Code and related Department of the Treasury guidance
thereunder.
     (g) Notice of Termination. Any termination by the Company or by Employee
for any reason shall be communicated by a written notice of termination to the
other party hereto and shall be given in accordance with Section 9(a). Such
notice shall state the specific termination provision in this Agreement relied
upon, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated.
     (h) No Mitigation. Employee shall not be required to mitigate the amount of
any severance payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that Employee may receive from any other source.
8. COVENANTS BY EMPLOYEE.
     (a) Property of the Company.

  (1)   Upon the termination of Employee’s employment for any reason or, if
earlier, upon the Company’s request, Employee shall promptly return all

-6-



--------------------------------------------------------------------------------



 



      Property (as hereinafter defined) which had been entrusted or made
available to Employee by the Company.     (2)   The term “Property” shall mean
all records, files, memoranda, reports, price lists, drawing, plans, sketches,
keys, codes, computer hardware and software and other property of any kind or
description prepared, used or possessed by Employee during Employee’s employment
by the Company and Employer (and any duplicates of any such property) together
with any and all information, ideas, concepts, discoveries, and inventions and
the like conceived, made, developed or acquired at any time by Employee
individually or with others during Employee’s employment which relate to the
Company’s business, products or services.

     (b) Trade Secrets.

  (1)   The Company promises that it shall provide and make available to
Employee certain Confidential or Proprietary Information (as hereinafter
defined) and Trade Secrets (as hereinafter defined).     (2)   Employee shall
hold for the benefit of the Company and each of its affiliates, and shall not
directly or indirectly use or disclose, any Trade Secret that Employee may have
acquired pursuant to this Section 8 during the term of Employee’s employment by
the Company and Employer for so long as such information remains a Trade Secret.
    (3)   The term “Trade Secret” shall mean information, including, but not
limited to, technical or non-technical data, a formula, a patent, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or that: (i) derives economic value,
actual or potential, from not being generally known to, and not being generally
readily ascertainable by proper means by other persons who can obtain economic
value from its disclosures or use; and (ii) is the subject of reasonable efforts
by the Company and its affiliates to maintain its secrecy.     (4)   This
Section 8(b) is intended to provide rights to the Company which are in addition
to those rights the Company has under the common law or applicable statutes for
the protection of trade secrets.

     (c) Confidential Information.

  (1)   While employed under this Agreement and thereafter, Employee shall hold
for the benefit of the Company and each of its affiliates, and shall not
directly or indirectly use or, except as required by law, disclose, any of the
Company’s or the Company’s affiliates’ Confidential or Proprietary Information
that Employee may have acquired (whether or not developed or compiled by
Employee and whether or not Employee is authorized to have access to such
information) during the term of, and in the course of,

-7-



--------------------------------------------------------------------------------



 



or as a result of Employee’s employment by the Company or its affiliates.
Furthermore, except as required by law, Employee shall not disclose any of the
discussions or any information or materials relating to and leading up to the
execution of this Agreement.
The term “Confidential or Proprietary Information” shall mean any secret,
confidential or proprietary information of or related to the Company or any of
its affiliates (not otherwise included in the definition of a Trade Secret under
this Agreement), provided that no information shall be “Confidential or
Proprietary Information” if it (a) is or becomes publicly available other than
as a result of a disclosure by Employee, (b) is independently developed by
Employee without the utilization of any “Confidential or Proprietary
Information”, or (c) is or becomes available to Employee on a non-confidential
basis from a source (other than the Company or its representatives) which, to
the knowledge of Employee, is not prohibited from disclosing such information to
Employee by a legal, contractual or fiduciary obligation to the Company.
     (d) Non-Competition. While he is employed under this Agreement, and
thereafter for a period of 18 months, Employee will not directly or indirectly
associate with any business that is deemed by the Board of Directors of the
Company to be a significant competitor of the Company or any of its affiliates
or principal divisions. For purposes of this Section 8(d), the Board of
Directors of the Company, in its sole discretion and acting in good faith, will
determine if a business is a significant competitor of the Company or any of the
Company’s affiliates or principal divisions. The Board of Directors of the
Company shall make such determination within twenty (20) days after Employee
notifies the Company that Employee intends to associate with or is associated
with a business that might be deemed to be a significant competitor of the
Company. Employee and Company agree that significant competitors of the Company
include, and not by way of limitation, Beazer Homes USA, Inc., DR Horton, Inc.,
Hovnanian Enterprises, Inc., KB Home, Lennar Corporation, MDC Holdings, Inc.,
Meritage Homes Corporation, Pulte Homes Inc., NVR, Inc., The Ryland Group, Inc.,
Standard Pacific Corp. and Toll Brothers, Inc. For purposes of this
Section 8(d), Employee will not be deemed to be associated with a business if
his sole association with such a business is his ownership of less than 1% of
its issued and outstanding capital stock.
     (e) Non-Solicitation. During the period of Employee’s employment under this
Agreement and thereafter for a period of eighteen (18) months after the
termination of Employee’s employment, Employee covenants and agrees that he will
not directly or indirectly through another entity induce or otherwise attempt to
influence any employee of the Company or its affiliates to leave employment or
in any way interfere with the relationship between the Company or its affiliates
and any employee thereof. Further, Employee will not induce or attempt to induce
any customer, supplier, licensee, joint venture partner, shareholder, licensor
or other business relation of the Company or its affiliates to cease doing
business with the Company or its affiliates or in any way interfere with the
relationship between the Company or its affiliates and any such

-8-



--------------------------------------------------------------------------------



 



customer, supplier, licensee, joint venture partner, shareholder, licensor or
business relation of the Company or its affiliates.
     (f) Non-Disparagement. During the period of Employee’s employment under
this Agreement and at all times thereafter, Employee agrees to refrain from any
libel, slander, defamation or other disparaging comments about the Company, any
affiliates, or any current or former officer, director or employee of the
Company or any affiliate, and Employee agrees not to take any action, or assist
any person in taking any other action, that is materially adverse to the
interests of the Company or any affiliate or inconsistent with fostering the
goodwill of the Company and its affiliates, which may tend to injure the
business of the Company; provided, however, that nothing in this Agreement shall
apply to or restrict in any way the communication of information by Employee to
any state or federal law enforcement agency or require notice to the Company
thereof, and Employee will not be in breach of the covenant contained above
solely by reason of his testimony which is compelled by process of law.
Furthermore, Employee agrees that he will only participate in interviews about
the Company, its affiliates, or any current or former officer, director or
employee of the Company or any affiliate after receiving permission from the
Company and in cooperation with the Company’s public relations department.
     (g) Covenant Not to Sue. Except as required by law, Employee agrees not to
institute, maintain, or prosecute, or induce or assist in the instigation,
commencement, maintenance, or prosecution of any civil action, suit, or legal
proceeding involving any claim released under this Agreement. Employee will not
seek or accept any equitable or monetary relief in any action, suit, proceeding,
or charge filed by him or on his behalf against the Company, and agrees to opt
out of any class action filed against the Company with respect to any period
during which Employee was employed by the Company.
     (h) Injunctive Relief. Employee agrees that the remedy at law for any
breach by him of this Section 8 will be inadequate and that damages flowing from
such a breach are not readily susceptible to being measured in monetary terms.
Accordingly, upon a violation or threaten violation by Employee of any legally
enforceable provision of this Section 8, the Company shall be entitled, in
addition to all other rights and remedies, to seek immediate injunctive relief
and may obtain a temporary and permanent injunction or restraining order
enjoining and prohibiting any such further breach or threatened breach, without
posting bond or furnishing similar security. Nothing in this Section 8 or in
other provisions of this Agreement shall be deemed to limit or negate the
Company’s remedies at law or in equity for any breach by Employee of any of the
provisions of this Section 8 which may be pursued by the Company.
9. MISCELLANEOUS.
     (a) Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to the Company or
Employer shall be sent to Chief Legal Officer, 2728 North Harwood, Dallas, Texas
75201. Notices and

-9-



--------------------------------------------------------------------------------



 



communications to Employee shall be sent to Employee’s home address in the
Company’s records.
     (b) No Waiver. Except for the notices described in Section 7, no failure by
any party hereto at any time to give notice of any breach by the other of, or to
require compliance with, any condition or provision of this Agreement shall be
deemed a waiver of any provisions or condition of this Agreement.
     (c) Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of Texas.
     (d) Legal Fees. The Company shall either pay directly or reimburse Employee
immediately upon request for all legal fees incurred by Employee in connection
with the negotiation and preparation of this Agreement. Upon resolution of a
dispute under this Agreement, the reasonable legal fees of the prevailing party
shall be paid by the other party.
     (e) Assignment by the Company. This Agreement shall be binding upon and
inure to the benefit of the Company and any successor to all or substantially
all of the business or assets of the Company. The Company may assign this
Agreement to any affiliate or successor, and no such assignment shall be treated
as a termination of Employee’s employment under this Agreement; provided,
however, that in the case of an assignment to an affiliate, the Company shall
not be relieved of its obligations under this Agreement. The Company will
require any successor company (whether direct or indirect, and whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and to agree to perform
this Agreement in the same manner and to the same extent as the Company, as if
no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement. As used in this Section 9(e) of the Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise. Nothing in this Section 9(e) is
intended or shall be construed to limit in any manner the provisions of
Section 7(e).
     (f) Assignment by Employee. Employee’s rights and obligations under this
Agreement are personal, and they shall not be assigned or transferred to any
person or entity other than the right to receive payments and benefits which may
only be assigned or transferred to Employee’s estate, heirs, spouse,
beneficiaries, legal representatives or legatees and then only with the
Company’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.
     (g) Withholding. The Company may withhold from any benefit payable under
this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

-10-



--------------------------------------------------------------------------------



 



     (h) Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
     (i) Other Agreements. Except as specifically provided herein, (i) this
Agreement replaces and supersedes any and all previous agreements and
understandings (written or oral) regarding Employee’s employment relationship
with the Company and its affiliates, and this Agreement constitutes the entire
agreement of the parties with respect to such terms and conditions and
(ii) nothing in this Section 9(i) is intended or shall be construed to modify or
terminate Employee’s rights under any of the following agreements between the
Company and Employee or the benefit plans pursuant to which such agreements were
executed: (i) restricted stock award agreements, (ii) stock option agreements,
(iii) executive deferred compensation agreements, (iv) incentive compensation
award agreements or (v) the change in control agreement attached hereto as
Exhibit D.
     (j) Amendment. No amendment to this Agreement shall be effective unless it
is in writing and signed by the parties hereto.
     (k) Invalidity. If any part of this Agreement is held by a court of
competent jurisdiction to be invalid or otherwise unenforceable, the remaining
part shall be unaffected and shall continue in full force and effect, and the
invalid or otherwise unenforceable part shall be deemed not to be part of this
Agreement.
     (l) Enforceability by Beneficiaries. This Agreement shall inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal or personal representatives, permitted assigns and successors and if
Employee should die while any amount would still be payable to him hereunder if
he had continued to live, all such amounts shall be paid in accordance with the
terms of this Agreement to Employee’s devisee, legatee or other designee or, if
there is no such designee, to his estate.

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Employee have executed this Agreement
in multiple originals to be effective as set out above.

         
 
  CENTEX CORPORATION    
 
       
 
 
 
Timothy R. Eller    
 
  Chairman & Chief Executive Officer    
 
       
 
  Date: February 23, 2006    
 
       
 
  EMPLOYEE    
 
       
 
 
 
   
 
       
 
  Date: February 23, 2006    

-12-